Title: From Thomas Jefferson to Martha Jefferson Randolph, 7 November 1805
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                  
                     My dearest daughter 
                     
                     Washington Nov. 7. 05.
                  
                  Immediately on the reciept of your last letter, as mrs Madison was and is still in Philadelphia, I wrote to her for the articles you desired, and they may be expected by the stage probably in a few days. I now inclose you an hundred dollars for your expences on the road, and you must consider every thing which yourself or the family will want here as to be furnished by me so that the visit may not at all affect mr Randolph’s pecuniary arrangements. you have not told me in your letter whether I am to send a carriage for you half way or the whole way. tho’ there will be some reluctance in the carriage owners to undertake the whole way, yet we can effect it with two or three days notice. the stages & distances are as follows 
                  from Edghehill to Gordon’s 16. miles to Orange C.H. 10.=26. miles
                  to Stevensburg 20. Herring’s 5. Norman’s ford 4. Elk run church 9.=38.
                  to Slate run church 14½ Brown’s 5½ Centerville 9½ Fairfax C.H. 8=37½
                  Wren’s 7. Georgetown ferry 6. President’s house 2.=15 to dinner 
                  I think the sooner you come the better, as fine weather will be the more probable. you will not find mrs Madison here I expect, for tho’ her recovery is pronounced to be compleated, yet the tender state of the part will induce her to continue there some time. mr Madison has been here near a fortnight. let me hear from you immediately as to a carriage, and when you may be expected. kiss all the young ones for me, & give Ellen the inclosed poetry. my best affections to mr Randolph & yourself.
                  
                     Th: Jefferson 
                     
                  
               